department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uilc cc pa apjp b1 scaf-154007-02 memorandum for m k mortensen associate area_counsel salt lake city small_business_self-employed_division cc sb slc attn mark h howard from john j mcgreevy senior advisor administrative provisions judicial practice cc pa apjp subject the application of sec_6611 and sec_6513 of the internal_revenue_code this advice responds to your memorandum dated date in accordance with sec_6110 this advice should not be cited as precedent legend taxpayer state you have asked for a strategic advice memorandum evaluating taxpayer’s legal argument concerning the application of sec_6611 and sec_6513 of the internal_revenue_code code the facts of the case are not in dispute taxpayer is a domestic mutual_insurance_company created by the state legislature taxpayer made estimated income_tax payments and filed income_tax returns based on its view that it was a taxable entity however taxpayer subsequently requested and received a determination_letter from the service stating that it was exempt from federal taxation following the receipt of its notice of exemption taxpayer filed refund claims for the years that were open the service approved taxpayer’s claims for refund the only issue remaining is the date that overpayment interest begins to accrue on taxpayer’s refunds the complex interest unit at the ogden service_center campus has requested advice on the question of whether the service should pay overpayment interest to taxpayer using the actual dates of each estimated_tax payment or whether the service should calculate the refund interest using the due_date of the return per the standard rule_of sec_6611 referring to b the taxpayer cites state of 141_f3d_662 6th cir in support of its theory that because it was never required to file income_tax returns the deemed dates of payments stated in sec_6513 and sec_6611 don’t apply because they are tied to an event -- the filing of an income_tax return -- that does not apply to the taxpayer hazards and other consideration sec_4 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
